LATTIMORE, Judge.
— Conviction for burglary; punishment, two years in the penitentiary.
The appellant herein, after being duly warned and admonished, entered his plea of guilty. Evidence was heard by the jury, and the verdict and judgment were rendered. Appellant filed a motion for new trial. We think it unnecessary to set out the averments in the motion. The trial court overruled same, in which action of the court we perceive no error. The only bill of exception in this record complains of the overruling of the motion for new trial.
No error appearing, the judgment will be affirmed.

Affirmed.